  Case 18-03217-bjh Doc 41 Filed 05/31/19          Entered 05/31/19 21:21:28     Page 1 of 10



 Kristen L. Perry (State Bar No. 24090015)
 DRINKER BIDDLE & REATH LLP
 1717 Main Street, Ste. 5400
 Dallas, TX 75201-7367
 Telephone (469) 357-2548
 Facsimile (469) 327-0860
 E-mail: Kristen.Perry@dbr.com

 Stephen M. Mertz (admitted pro hac vice)
 Jane E. Maschka (admitted pro hac vice)
 FAEGRE BAKER DANIELS LLP
 2200 Wells Fargo Center
 90 South Seventh Street
 Minneapolis, MN 55402
 Telephone (612) 766-7000
 Facsimile (612) 766-1600

 Attorneys for Boston Scientific Corporation

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

In re:                                         §
                                               §       Chapter 7
Walnut Hill Physicians Hospital, LLC,          §
                                               §       Case No. 17-32255-bjh-7
                Debtor.                        §
____________________________________           §
                                               §
Scott M. Seidel, Trustee,                      §
                                               §
                    Plaintiff,                 §
                                               §
vs.                                            §       Adversary No. 18-03217-bjh
                                               §
Boston Scientific Corporation,                 §
                                               §
                   Defendant.                  §


              BOSTON SCIENTIFIC CORPORATION’S MOTION FOR
      ENLARGEMENT OF TIME TO TREAT AMENDED ANSWER AS TIMELY FILED




 US.123327428.02
 Case 18-03217-bjh Doc 41 Filed 05/31/19              Entered 05/31/19 21:21:28      Page 2 of 10



         Boston Scientific Corporation (“BSC”), by and through its undersigned counsel, hereby

files this Motion for Enlargement of Time to Treat Amended Answer as Timely Filed in the

above-captioned proceeding.

                                          JURISDICTION

         1.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334, Fed. R. Bankr. P. 5005 and Local Rule 1070-1. Venue is proper in this district pursuant to

28 U.S.C. §§ 1408 and 1409.

         2.       This Motion arises under Fed. R. Bankr. P. 9006(b).

                                          BACKGROUND

         3.       On June 6, 2017 (the “Petition Date”), Debtor Walnut Hill Physicians Hospital,

LLC (“Debtor”) filed a voluntary petition for relief under Chapter 7 of the Bankruptcy Code in

this Court.

         4.       Scott M. Seidel was appointed chapter 7 trustee (the “Trustee”) for the estate of

the Debtor.

         5.       On June 25, 2018, the Trustee commenced the above-captioned proceeding

against BSC by filing a complaint (the “Original Complaint”), and on June 26, 2018 a summons

was issued to BSC.

         6.       On September 9, 2018, the Application of Boston Scientific Corporation for

Allowance of a Priority Administrative Expense Claim Pursuant to Bankruptcy Code Sections

503(b)(9) and 502(a)(2) Expense Claim (the “Application”) [Docket No. 284] filed by BSC, and the

Trustee’s objection thereto [Docket No. 341], and all matters related thereto or stemming therefrom

(collectively, the “Administrative Claim”) were consolidated with and into this adversary proceeding.

         7.       On September 27, 2018, BSC filed is Answer and Affirmative Defenses to the

Trustee’s Original Complaint (the “Original Answer”).

                                                  2
US.123327428.02
 Case 18-03217-bjh Doc 41 Filed 05/31/19              Entered 05/31/19 21:21:28     Page 3 of 10



         8.       On January 23, 2019, the Trustee filed his Motion for Leave to Amend the

Trustee’s Original Complaint (“Motion for Leave”), which was not objected to by BSC.

         9.       The Motion for Leave was granted by an order entered on January 25, 2019.

         10.      On January 28, 2019, the Trustee filed an Amended Complaint [Dkt. No. 31].

Based on that filing BSC’s answer to the Amended Complaint was due on February 11, 2019.

         11.      As admitted by the Trustee, the Amended Complaint is not substantively different

in its causes of action than the Original Complaint and “does not allege any new theories or

causes of action, but merely identifies additional transfers allegedly made by the Debtor to the

Defendant.” [See Dkt. No. 28 at ⁋⁋ 8-9]. Indeed, the Amended Complaint only includes

allegations as to fifteen additional transfers that the Trustee claimed were received by BSC via

wire transfer during the 90-days before the Petition Date (the “Additional Transfers”). [See id.].

         12.      On March 1, 2019, the docket reflects that an “Agreed Motion to continue hearing

on the Amended complaint” was filed by the Trustee, which sought a revised scheduling order

and to continue the trial date. [Dkt. No. 32].

         13.      On March 7, 2019, the parties mediated their disputes in this adversary

proceeding and with respect to the Administrative Claim. Before the March 7 mediation, BSC

made its positions as to the Trustee’s claims clear – BSC admitted receipt of two of the

Additional Transfers but denied the receipt of thirteen of the Additional Transfers. BSC asserted

the affirmative defense of “new value” to all alleged transfers. On March 7, the parties filed an

Agreed Scheduling Order, which did not address the filing of an Amended Answer. [Dkt.

No. 33].

         14.      On May 1, 2019, after weeks of discussion and negotiation, BSC and the Trustee

filed Joint Stipulations as to the facts at issue in this adversary proceeding (the “Joint



                                                  3
US.123327428.02
 Case 18-03217-bjh Doc 41 Filed 05/31/19              Entered 05/31/19 21:21:28       Page 4 of 10



Stipulations”). [Dkt. No. 35]. In the Joint Stipulations, BSC specifically noted which allegations

in the Amended Complaint were disputed and which were admitted. The transfers BSC disputed

receiving are referred to in the Joint Stipulations as “Disputed Transfers”. [Id.].

         15.      After the parties filed the Joint Stipulations, third-party Capital One, N.A.

produced Walnut Hill bank records in response to separate subpoenas by both parties seeking

information regarding the Disputed Transfers (“Capital One Production”). The Capital One

Production established that the Disputed Transfers did not go to Boston Scientific but instead

went to other, unrelated third parties. As a result of the Capital One Production, Trustee’s

counsel agreed on May 8, 2019, that the Disputed Transfers had not been made to BSC, and that

the parties would no longer need to contest those transfers. [See Declaration of Jane Maschka

dated May 31, 2019 (“Maschka Aff.”), ¶ 4 attached Ex. A]. The parties discussed, and agreed, to

filing an amended Joint Stipulation reflecting that the Trustee withdrew his allegations regarding

the Disputed Transfers. [Id.].

         16.      Since mediation and continuing to the present, the parties have been engaged in

discussions, including in coordination with the Court, to further continue the trial date in this

proceeding. [Maschka Aff. ¶ 4]

         17.      BSC also has been responding to the Trustee’s discovery requests since 2018.

Most recently, after the parties filed the Joint Stipulations, BSC produced additional documents

responsive to the Trustee’s requests on May 3, 2019, and supplemented responses to the

Trustee’s interrogatories on May 7, 2019. [Maschka Aff. ¶ 4].

         18.      Notwithstanding that the parties’ counsel have spoken on numerous occasions

during the foregoing, at no point did the Trustee suggest to BSC or its counsel that the Trustee




                                                  4
US.123327428.02
 Case 18-03217-bjh Doc 41 Filed 05/31/19             Entered 05/31/19 21:21:28      Page 5 of 10



would file a request for entry of default if BSC did not file a responsive pleading to the Trustee’s

Amended Complaint. [Maschka Aff. ¶ 5].

         19.      On May 31, 2019, the Trustee filed a Request for Clerk’s Entry of Default

Against BSC, seeking entry of a default under Rule 7055, based on BSC not having filed a

responsive pleading to the Amended Complaint with the Court in the adversary proceeding on

February 11, 2019 (the “Default Request”). [Dkt. No. 39].

         20.      On May 31, 2019, and within one hour of the filing of the Default Request, BSC

filed its Answer an Affirmative Defenses to the Amended Complaint (the “Amended Answer”).

[Dkt. No. 40]. Counsel for BSC also contacted the Trustee’s counsel.

         21.      On the same day as the Default Request and Amended Answer were filed, BSC

now submits this Motion. The Trustee objects to this Motion.

                               ARGUMENT AND AUTHORITIES

         22.      Counsel for BSC acknowledges that due to an administrative oversight it did not

file the Amended Answer until earlier today. [Maschka Aff. ¶ 7]. However, that mistake was

the result of excusable neglect and has not prejudiced the Trustee. Consequently, BSC requests

that under these circumstances the Amended Answer should be treated as timely filed.

         23.      Bankruptcy Rule 9006(b)(1) authorizes this Court to permit BSC’s Amended

Answer, filed today, May 31, 2019, to be treated as timely filed “where the failure to act was the

result of excusable neglect.” In Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507

U.S. 380 (1993), the Supreme Court explained that the determination of whether neglect is

“excusable” under Bankruptcy Rule 9006(b)(1) “is at bottom an equitable one, taking account of

all relevant circumstances surrounding the party’s omission.” Id. at 395.




                                                 5
US.123327428.02
 Case 18-03217-bjh Doc 41 Filed 05/31/19              Entered 05/31/19 21:21:28     Page 6 of 10



         24.      The Supreme Court identified four factors to examine in deciding whether a party

has committed excusable neglect: (1) the danger of prejudice to the debtor; (2) the length of

delay and its potential impact on judicial proceedings; (3) the reason for the delay, including

whether it was within the reasonable control of the movant; and (4) whether the moving party is

acting in good faith. Id.; see also Midland Cogeneration Venture Ltd. v. Enron Corp. (In re

Enron Corp.), 419 F.3d 115, 122 (2d Cir. 2005) (citing Pioneer, 507 U.S. at 395). However, the

Pioneer factors are not exhaustive.         The ultimate “determination of whether neglect is

‘excusable’ is an equitable one, taking account of all relevant circumstances surrounding the

party’s omission.” Id. (quoting Pioneer, 507 U.S. at 395).

         25.      In Pioneer, the Supreme Court held that it was an abuse of discretion not to find

excusable neglect where an experienced bankruptcy attorney failed to file a timely proof of claim

after receiving an ambiguous notice of the claims bar date. Pioneer, 507 U.S. at 398-99.

Similarly, after applying the Pioneer factors, the Ninth Circuit found excusable neglect where a

“sophisticated law firm, with . . . a sophisticated system to determine and calendar filing

deadlines” failed to file a notice of appeal within the 30-day time period under the Federal Rules

of Appellate Procedure. See Pincay v. Andrews, 389 F.3d 853, 854, 860 (9th Cir. 2004).

         26.      Here, taking into account all relevant circumstances, equity requires that BSC’s

Amended Answer be treated as timely filed.

         27.      The Trustee and the Debtor have suffered no prejudice as a result of BSC not

filing its Amended Answer earlier in these proceedings. The Amended Complaint simply added

allegations regarding transfers, and BSC timely notified the Trustee which of the Additional

Transfers it admitted receiving and which transfers BSC disputed. BSC’s Original Answer

addressed all other allegations. There can be no prejudice where the parties have understood



                                                  6
US.123327428.02
 Case 18-03217-bjh Doc 41 Filed 05/31/19              Entered 05/31/19 21:21:28    Page 7 of 10



BSC’s position all along in regard to the challenged transfers and where BSC has been actively

litigating this case since its inception.

         28.      Nor has BSC’s delay in filing its Amended Answer impacted these proceedings.

As evidenced by BSC’s discovery responses, Joint Stipulations and Agreed Scheduling Order,

the parties have continued to litigate as if the Amended Answer had been timely filed.

         29.      BSC’s counsel made an administrative error by failing to get the Amended

Answer on File in February, and did not realize the issue until receiving the Default Notice.

[Maschka Aff. ¶ 7]. This was admittedly within BSC’s counsel’s control and an unfortunate

oversight. [Id.]. Still, BSC had already filed one its substantive Original Answer in the case, and

the failure to file a second, largely identical, Amended Answer in the context of an upcoming

mediation and active discussions with opposing counsel did not harm the Trustee or change the

course of the litigation in any manner.

         30.      BSC is acting in good faith. As soon as the error was brought to BSC’s attention

on May 31, 2019, it promptly (within one hour) filed the Amended Answer. By contrast, the

Trustee filed the Default Request without first discussing the issue with BSC’s counsel, and

without informing the Court that: (1) the Trustee has agreed to withdraw the Disputed Transfers

alleged in the Amended Complaint; (2) as recently as ten days before filing the Default Request,

the parties discussed filing an amended joint stipulation of facts; and (3) BSC has been actively

litigating this case, and to this point, the parties’ counsel have worked amicably in resolving

discovery disputes and filing joint stipulations and scheduling materials. [Maschka Aff. ¶¶ 3-7].




                                                  7
US.123327428.02
 Case 18-03217-bjh Doc 41 Filed 05/31/19               Entered 05/31/19 21:21:28       Page 8 of 10



                                     PRAYER FOR RELIEF

         31.      Pursuant to Federal Rule of Bankruptcy Procedure 9006(b), BSC respectfully

requests that the Court (i) grant this Motion; (ii) treat the Amended Complaint filed on May 31,

2019, as timely filed; and (iii) granting BSC such other and further relief to it is entitled.


Dated: May 31, 2019                                Respectfully submitted,

                                                   By:     /s/      Jane E. Maschka
                                                         Kristen Perry
                                                         Texas Bar No. 24090015
                                                         DRINKER BIDDLE & REATH LLP
                                                         1717 Main Street, Suite 5400
                                                         Dallas, TX 75201
                                                         Telephone: 469-357-2548
                                                         Email: kristen.perry@dbr.com

                                                         Jane E. Maschka
                                                         Stephen M. Mertz
                                                         FAEGRE BAKER DANIELS LLP
                                                         2200 Wells Fargo Center
                                                         90 South Seventh Street
                                                         Minneapolis, MN 55402-3901
                                                         Telephone: +1 612 766 7000
                                                         Email: Stephen.Mertz@FaegreBD.com
                                                                Jane.Maschka@FaegreBD.com

                                                        Attorneys for Boston Scientific Corporation




                                                   8
US.123327428.02
  Case 18-03217-bjh Doc 41 Filed 05/31/19           Entered 05/31/19 21:21:28       Page 9 of 10



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

In re:                                          §
                                                §         Chapter 7
Walnut Hill Physicians Hospital, LLC,           §
                                                §         Case No. 17-32255-bjh-7
                Debtor.                         §
____________________________________            §
                                                §
Scott M. Seidel, Trustee,                       §
                                                §
                    Plaintiff,                  §
                                                §
vs.                                             §         Adversary No. 18-03217-bjh
                                                §
Boston Scientific Corporation,                  §
                                                §
                   Defendant.                   §


                                 CERTIFICATE OF CONFERENCE

         The undersigned counsel for Defendant Boston Scientific Corporation hereby certify that
 on May 31, 2019, she conferred with counsel for Plaintiff Scott M. Seidel, solely in his capacity
 as Chapter 7 Trustee for the estate of Debtor Walnut Hill Physicians Hospital, LLC, regarding
 the foregoing Boston Scientific Corporation’s Motion for Enlargement of Time to Treat Amended
 Answer as Timely Filed (the “Motion”). For the reasons set out in the Motion, the parties were
 unable to agree on an extension of time for Defendant to respond to Plaintiff’s Amended
 Complaint in this adversary proceeding. The Trustee opposes the relief requested in the Motion.


Dated: May 31, 2019                            FAEGRE BAKER DANIELS LLP

                                                    /s/   Jane E. Maschka

                                               Jane E. Maschka
                                               FAEGRE BAKER DANIELS LLP
                                               2200 Wells Fargo Center
                                               90 South Seventh Street
                                               Minneapolis, MN 55402-3901
                                               Telephone: +1 612 766 7000
                                               Email: Jane.Maschka@FaegreBD.com




                                                9
 US.123327428.02
 Case 18-03217-bjh Doc 41 Filed 05/31/19            Entered 05/31/19 21:21:28       Page 10 of 10



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

In re:                                          §
                                                §         Chapter 7
Walnut Hill Physicians Hospital, LLC,           §
                                                §         Case No. 17-32255-bjh-7
                Debtor.                         §
____________________________________            §
                                                §
Scott M. Seidel, Trustee,                       §
                                                §
                    Plaintiff,                  §
                                                §
vs.                                             §         Adversary No. 18-03217-bjh
                                                §
Boston Scientific Corporation,                  §
                                                §
                   Defendant.                   §


                                 CERTIFICATE OF SERVICE


         I, Jane E Maschka, declare that on May 31, 2019, the foregoing Boston Scientific
 Corporation’s Motion for Enlargement of Time to Treat Amended Answer as Timely Filed and
 related Declaration of Jane E. Maschka was served via the CM/ECF System for the Bankruptcy
 Court in the Northern District of Texas, Dallas Division, upon counsel for the Plaintiff and all
 parties who have requested service in the above-captioned adversary proceeding.

Dated: May 31, 2019                           FAEGRE BAKER DANIELS LLP

                                                    /s/   Jane E. Maschka

                                               Jane E. Maschka
                                               FAEGRE BAKER DANIELS LLP
                                               2200 Wells Fargo Center
                                               90 South Seventh Street
                                               Minneapolis, MN 55402-3901
                                               Telephone: +1 612 766 7000
                                               Email: Jane.Maschka@FaegreBD.com




                                               10
 US.123327428.02
